      Case 1:99-cr-05338-DAD Document 150 Filed 04/07/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, CA #122664
     Federal Defender
 2   CHARLES J. LEE, CA #221057
     Assistant Federal Defenders
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorneys for Defendant
 6   RENE LOPEZ-GALVAN
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:99-cr-05338-DAD
12                     Plaintiff,
                                                    EMERGENCY APPLICATION FOR ORDER
13   vs.                                            SHORTENING TIME: ORDER
14   RENE-LOPEZ-GALVAN,                             Date: April 9, 2021
                                                    Time: 9:00 a.m.
15                    Defendant.                    Judge: Hon. Dale A. Drozd
16
17
18          Defendant Rene Lopez-Galvan applies for an order shortening time for the setting of his
19   motion for miscellaneous relief. Dkt. #147. While the general criminal motions calendar filing
20   deadlines are outlined in Local Rule 430.1, defense believes the government’s actions in this
21   case warrant a shortening of the applicable time periods – namely, after setting a restitution
22   payment plan for Mr. Lopez-Galvan and thereby limiting the amount due and payable each
23   month, the government the following week filed three writs of continuing garnishment in a
24   blatant end around the Court’s restitution order. Mr. Lopez-Galvan’s banking accounts have
25   now been frozen and his main checking account reflects a negative $532.272.73 balance.
26   Additionally, the writ applications materially omitted the fact the Court imposed a payment plan
27   for Mr. Lopez-Galvan.
28          Because Mr. Lopez-Galvan now cannot meet his financial obligations and he runs the
       Case 1:99-cr-05338-DAD Document 150 Filed 04/07/21 Page 2 of 3


 1   risk of falling behind on his mortgage payment, vehicle payment, etc., and he cannot pay for his
 2   basic living necessities, urgent action is needed from this Court as soon as possible. Defense has
 3   spoken with USPO Molly McSorley who is in agreement that this matter should be heard
 4   promptly.
 5           Defense requests any government response be due to later than April 7, 2021, and that
 6   this matter be heard on April 9, 2021, at 9:00 a.m.
 7
 8
                                                   Respectfully submitted,
 9
                                                   HEATHER E. WILLIAMS
10                                                 Federal Defender
11   Dated: April 5, 2021                           /s/ Charles J. Lee
                                                   CHARLES J. LEE
12                                                 Assistant Federal Defender
                                                   Attorney for Defendant
13                                                 RENE LOPEZ-GALVAN
14
                                                  ORDER
15
16           Having reviewed defendant’s application for an order shortening time (Doc. No. 148) and
17   the declaration of defendant’s counsel filed in support thereof (Doc. No. 149) attesting to the
18   government counsel’s refusal to stipulate to the shortening of time for the motion to be heard, the
19   court finds good cause to shorten time and defendant’s application for an order shortening time is
20   therefore GRANTED. The government’s written response to defendant’s motion for
21   miscellaneous relief is due by April 8, 2021, no later than 10:00 a.m., shall be limited to no more
22   than ten pages in length, and shall address the legal authority upon which the government has
23   relied in electing to proceed by way of writs of bank and wage garnishment while defendant is
24   serving his term of supervised release and without mentioning that the court on March 19, 2021
25   had granted a modification of the terms of supervised release and adopted the U.S. Probation
26   Office’s recommendation regarding the monthly restitution payment defendant could reasonably
27   be required to make. Defendant’s motion for miscellaneous relief shall be heard on April 9,
28   /////

       Lopez-Galvan: Order Shortening Time           -2-
      Case 1:99-cr-05338-DAD Document 150 Filed 04/07/21 Page 3 of 3


 1   2021, at 10:30 a.m. by videoconference. The court will determine at that time whether any
 2   additional briefing addressing this issue is necessary.
 3
     IT IS SO ORDERED.
 4
 5      Dated:     April 7, 2021
                                                        UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Lopez-Galvan: Order Shortening Time             -3-
